Citation Nr: 0522731	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for multiple sclerosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to October 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

The record shows that the veteran has submitted a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  This 
matter has not yet been formally adjudicated and is referred 
to the RO for appropriate action.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  This duty includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).

In July 2003, the RO attempted to schedule the veteran for a 
necessary VA medical examination, but was unable to do so as 
the veteran was incarcerated for conviction of a felony.  A 
review of the record indicates that the veteran was released 
from prison in August 2004.  Thus, the RO must make another 
attempt to schedule the veteran for a VA medical examination.  
Id.  

In that regard, the veteran is advised that individuals for 
whom an examination has been scheduled are required to report 
for the examination.  38 C.F.R. § 3.326(a) (2004).  When a 
claimant, without good cause, fails to report for such 
examination, and the examination was scheduled in conjunction 
with a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(a) (2004).

It is also noted that it appears that the veteran received 
medical care at the Salt Lake City VA Medical Center (VAMC) 
after his release from prison in August 2004.  Such records 
must be requested by the RO.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).

There also appears to be some confusion regarding the 
veteran's designated representative.  Of record is a December 
1992 power of attorney signed by the veteran, appointing the 
Disabled American Veterans (DAV) as his accredited 
representative.  The DAV has submitted argument on behalf of 
the veteran in connection with this appeal.  In July 2005, 
however, David W. Brown, Esq., submitted evidence in 
connection with the veteran's appeal.  

Under applicable regulation, a specific claim may be 
prosecuted at any one time by only one recognized 
organization or attorney designated by the veteran.  38 
C.F.R. § 20.601 (2004).  The veteran is therefore advised 
that his current designated representative is DAV.  If he 
wishes to change such representation, he should contact the 
RO in writing.  

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should contact the Salt Lake 
City VAMC and request clinical records 
pertaining to the veteran for the period 
from August 2004 to the present.  

2.  The veteran should be scheduled for a 
VA medical examination to determine the 
nature and severity of any manifestation 
associated with multiple sclerosis.  The 
claims folder should be provided to the 
examiner for review in connection with 
the examination of the veteran.  The 
examiner should be requested to delineate 
all manifestations associated with the 
veteran's multiple sclerosis, if any, and 
comment on the severity of any identified 
manifestation.  The examiner should 
provide specific clinical findings as to 
the severity of any identified impairment 
attributable to multiple sclerosis, to 
include blurred vision, headaches, leg 
weakness, and fatigue, as appropriate.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


